Citation Nr: 1512509	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  14-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected pension.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to January 1962.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied entitlement to a non-service-connected pension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve in a period of war.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The outcome of this issue is controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Further consideration of the VCAA is not required.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Applicable Legal Requirements for Non-Service-Connected Pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for non-service-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from non-service-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 
38 C.F.R. § 3.3(a)(3).

The Veteran's Form DD 214 reflects that he had active service from August 1958 to January 1962.  The Veteran does not dispute these dates.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Korean Conflict ended on January 31, 1955.   The Vietnam wartime period is considered to have begun on February 28, 1961 in the case of a veteran who served in the Republic of Vietnam during that period and on August 5, 1964 in all other cases.  The record does not reflect, and the Veteran does not contend that he served in the Republic of Vietnam.  Because the Veteran's service began after January 31, 1955, ended before May 7, 1975, and did not include service in the Republic of Vietnam, he cannot be found to have had wartime service as defined by regulation. 

In light of the fact the evidence of record shows the Veteran's period of service occurred during a peacetime, as defined by the applicable regulation, the Board must find the criteria for eligibility for non-service-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Veteran submitted statements in November 2013, October 2014, and December 2014, to the effect that the controlling regulations unfairly discriminate against those who did not serve in a period of war.  The Board is sympathetic to the Veteran's claim; however, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted. 

The Secretary of Veterans Affairs (Secretary), however, does have discretionary authority to grant equitable relief in certain circumstances.  38 U.S.C.A. § 503(a). While, as noted above, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claim.  See 38 C.F.R. § 2.7.


ORDER

Entitlement to non-service-connected pension is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


